Citation Nr: 1029801	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than December 12, 2006 
for the Veteran's total disability evaluation based upon 
individual unemployability (TDIU).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger

INTRODUCTION

The Veteran served on active duty from August 1962 to October 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted the 
Veteran's TDIU claim and assigned an effective date of December 
12, 2006. 

In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  


FINDING OF FACT

In September 20, 2005, the Veteran raised an informal claim for 
TIDU, which was thereafter granted with an effective date of 
December 12, 2006, the date the Veteran's business was dissolved.  


CONCLUSION OF LAW

The criteria for an effective date of September 20, 2005 have 
been met.  38 U.S.C.A. § 5110(a)(West 2002); 38 C.F.R. 
§ 3.400(o)(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's claim, a letter 
dated in May 2008 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

Nevertheless, in this case, the Veteran is challenging the 
effective date assigned following the grant of compensation 
benefits under 38 C.F.R. § 38 C.F.R. § 1151 for loss of vision of 
the right eye and the grant of service connection for a 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD) and depression.  In this regard, once service connection 
is granted and an initial disability rating and effective date 
have been assigned, the claim is substantiated, and additional 
5103(a) notice is not required.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Notice was provided to the Veteran in July 2006 
explaining what was necessary to substantiate his 38 U.S.C.A. 
§ 1151 claim.  An August 15, 2006 letter satisfied all the notice 
requirements for the Veteran's service connection claim.  Because 
these notices were provided to the Veteran prior to initial 
adjudication of the claims, VA's duty to notify in this case has 
been satisfied with regard to the issue of an earlier effective 
date.

The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

As this is a claim for an earlier effective date and 
consideration is based on the evidence of record at the time of 
the grant of service connection, there was no duty to obtain a VA 
examination in connection with this claim.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.


I.	 Earlier Effective Date 

The Veteran asserts that the effective date for the grant of TDIU 
should be the date of his surgery, August 2004, which caused loss 
of vision in his right eye and led to his inability to obtain 
gainful employment.  Generally, the effective date for an 
increased rating is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  
If, however, the claim is filed within one year of the date that 
the evidence shows that an increase in disability has occurred, 
the effective date is the earliest date as of which an increase 
is factually ascertainable (not necessarily the date of receipt 
of the evidence).  38 C.F.R. §§ 3.157 (b) (1); 3.400(o)(2).  See 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997). 

The Veteran filed a formal claim for TDIU in June 2006.  The 
issue in this case is whether the Veteran filed an informal claim 
prior to that date.  VA regulations define an informal claim as 
any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA from a Veteran 
or his representative.  38 C.F.R. § 3.155(a) (2009).  The 
informal claim must identify the benefits sought.  Id.  The 
Federal Circuit has held that where a Veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been satisfied 
and VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 
2001).  Further, receipt of a VA examination or hospitalization 
or treatment will be accepted as the date of receipt of a claim.  
See 38 C.F.R. § 3.157(b)(1).  Hence, evidence of unemployability 
submitted during the course of a claim for service connection or 
an increased rating could constitute an informal claim for TDIU.  
See also Norris v. West, 12 Vet. App. 413, 417 (1999) (stating 
that the Board must "review the claim, supporting documents, and 
oral testimony in a liberal manner to identify and adjudicate all 
reasonably raised claims").

The Veteran submitted evidence of unemployability as early as 
August 2003 in his notice of disagreement (NOD) to the July 2003 
rating decision which granted service connection for a lumbar 
spine disability and assigned a 30 percent rating, effective 
December 11, 2002.  This statement also contained a new claim of 
service connection for a cervical spine disability.  In the 
August 2003 NOD, the Veteran asserted that he felt "worthless in 
doing anything physical in terms of making a living" and could 
"no longer even cut lawns to supplement [his] small retirement 
income."  Despite the fact that the Veteran was already service 
connected for a lumbar spine disability and produced lay evidence 
of unemployability, the Board finds that this does not constitute 
an informal claim because the Veteran's service connected 
disabilities at that time did not meet the schedular criteria 
under 38 C.F.R. § 4.16(a).  See Ingram v. Nicholson, 21 Vet. App. 
232, 248 (2007) citing Norris v. West, 12 Vet. App. 413, 420-21 
(1999)(When a claimant is already service connected for a 
disability and has a schedular rating that meets the minimum 
criteria under 38 C.F.R. § 4.16(a) and the evidence indicates 
unemployability due to that disability, the claimant has made an 
informal claim for TDIU and VA must adjudicate TDIU.).  At the 
time the Veteran submitted his August 2003 statement, he  was 
service connected for a lumbar spine disability evaluated as 30 
percent disabling, degenerative joint disease of the left ankle 
rated as 20 percent disabling, and rigid plantar valgus of the 
left foot evaluated as 10 percent disabling.  The combined 
disability rating was 50 percent.  See 38 C.F.R. § 4.25.  This 
does not satisfy the schedular requirements under 38 C.F.R. 
§ 4.16(a) and thus did not trigger the RO's duty to treat the 
statement as an informal claim for TDIU.  See Ingram, 21 Vet. 
App. at 244.  

In the January 2004 rating decision, the RO increased the 
Veteran's lumbar spine disability rating from 30 percent to 50 
percent disabling, effective December 11, 2002.  In a February 
2004 rating decision, the RO granted service connection for a 
cervical spine disability and evaluated it as 30 percent 
disabling, effective August 12, 2003.  Following the RO's January 
2004 and February 2004 rating decisions, the Veteran submitted a 
new claim in September 2005 asserting entitlement to compensation 
under 38 U.S.C.A. § 1151 for loss of vision to his right eye.  In 
that claim, the Veteran also asserted that his loss of vision 
affected his ability to fly and sell airplanes as well as his 
ability to drive at night which prevented him from teaching at 
the community college.  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities: Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

At the time of the September 2005 38 U.S.C.A. § 1151 claim, the 
Veteran was service connected for a lumbar spine disability, 
evaluated as 50 percent disabling, a cervical spine disability, 
evaluated as 30 percent disabling, a left ankle disability, 
evaluated as 20 percent disabling, and a left foot disability, 
evaluated as 10 percent disabling.  The combined disability 
rating was 80 percent.  See 38 C.F.R. § 4.25.  The Veteran meets 
the schedular criteria listed under 38 C.F.R. § 4.16(a).  Because 
the Veteran is already service connected for multiple 
disabilities, meets the minimum criteria under 38 C.F.R. 
§ 4.16(a), and provided evidence of unemployability, he raised an 
informal claim for TDIU.  See Norris, 12 Vet. App. at 420-21.  
However, the RO did not acknowledge this informal claim of TDIU 
at that time or and did not adjudicate the issue in the March 
2006 rating decision, which granted a compensatory award under 
38 U.S.C.A. § 1151.  The issue of entitlement of TDIU was not 
addressed by the RO until the February 2007 rating decision, 
which granted the benefit, effective December 12, 2006, the date 
that the Veteran's business was finally dissolved.  The February 
2007 rating decision also granted service connection for a mental 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression, and evaluated it as 70 percent disabling.  It is 
noted that the RO's grant of the mental disorder was based upon 
the Veteran's loss of vision and cause dysfunction in most areas 
of the Veteran's life.  In a September 2007 decision, the RO 
determined that the effective date for the mental disability was 
September 20, 2005, the date of the 38 U.S.C.A. § 1151 claim.  

Again, the effective date for an increased rating, for which the 
claim of TDIU is defined as, is the date of receipt of the claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  If, however, the claim is filed within one year of 
the date that the evidence shows that an increase in disability 
has occurred, the effective date is the earliest date as of which 
an increase is factually ascertainable (not necessarily the date 
of receipt of the evidence).  38 C.F.R. § 3.400(o)(2).  

While the Veteran has asserted that his service connected 
disabilities impacted his employability, the main thrust of the 
Veteran's assertions is that his loss of eyesight precludes him 
from substantial gainful employability.  The medical records 
indicate that in August 2004 the Veteran underwent a radical 
prostatectomy at the VA medical center in White River Junction, 
Vermont.  Thereafter, the Veteran immediately began to complain 
of vision problems.  The Veteran was diagnosed with nonarteritic 
anterior ischemic optic neuropathy.  In a January 2006 VA 
examination, the examiner indicated that it is as likely as not 
that the nonarteritic anterior ischemic optic neuropathy occurred 
as a result of the prostate surgery.  As such, the Veteran was 
granted compensation for vision loss of the right eye under 
38 U.S.C.A. § 1151, effective September 20, 2005.  The evidence 
shows that an increase in disability (i.e. his inability to 
obtain gainful employment due to his loss of vision) occurred in 
August 2004, the date of his surgery.  This August 2004 surgery 
occurred more than one year before the date of the September 2005 
claim.  As such, 38 C.F.R. § 3.400(o)(2) does not apply.  
Therefore, the earliest effective date allowed by law is the date 
of the informal claim, in September 20, 2005.  See 38 C.F.R. 
§ 3.400(o)(1). 

The criteria for an effective date earlier than December 12, 
2006, have been met.  An earlier effective date of September 20, 
2005, is warranted for the grant of TDIU. The preponderance of 
the evidence favors the claim.  38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to an effective date of September 20, 2005, is 
granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


